 GERBER PRODUCTS CO.121MEMBER FANNING,dissenting:For the reasons set forth in my dissenting opinion inLocal 25,International Brotherhood of ElectricalWorkers, AFL-CIO (NewFork; Telephone Company),152 NLRB 723, I would award the workin question to electricians who are employed by independent electri-cal contractors and represented by the IBEW.Gerber Products CompanyandLodge 260,International Associa-tion of Machinists and AerospaceWorkers, AFL-CIO, Peti-tioner.Case 26-RC-27119.December 14,1966DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before HearingOfficer Edward E. Carrol. The Hearing Officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed. TheEmployer filed a, brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel. [Members Fanning, Brown, and Zagoria].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act and it will effectuate the purposes of the Act to assert juris-diction herein.2.The labor organization involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSections 9(c) (1) and 2(6) and (7) of the Act.4.The Employer is engaged in a cooking and canning operationin Fort Smith, Arkansas. Petitioner seeks to represent a unit com-prised of all maintenance employees excluding office clerical employ-ees,professional employees, guards, watchmen, and supervisors.Employer contends that the smallest unit which the Board may findappropriate consists of all production and maintenance employees.There is no history of collective bargaining at the Fort Smith plant.''In 1964 the Food Handlers Local No. 425,affiliated with Amalgamated Meat Cuttersand Butcher Workmen of North America,AFL-CIO, petitionedfor a separate unit ofwarehouse employees at the Fort Smith plant.The RegionalDirectorin a decision datedMarch 6,1964,found a separate warehouse unit to be inappropriate.162 NLRB No. 14. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough overall productionand maintenanceunits havebeen estab-lished by the Board at other plants of the Employer, thereis no evi-dence that before the present petition was filed anylabor organiza-tion had soughta separate maintenance unit.There are approximately35maintenance employees,generallyclassified as "mechanics,"in a total work force of approximately 300employees. The partiesstipulatedthatmechanics possess a highdegree of skill and have been employed respectivelyas electricians,plumbers, carpenters, sheet-metal men, welders, and millwrights,although they are required to possess some subsidiary skill or skills.About seven of the maintenance employees are referredto as "linemechanics" and the remainder as generalmaintenancemechanics.The general mechanics perform maintenance throughout the plantunder the immediate supervision of a maintenance foreman. A smallpercentage of the maintenance employees work on second or thirdshift under the general supervision of the shift production foreman.There is a maintenance shop or area for the general mechanics in apart of the building away from where the production work takesplace. The line mechanics, on the other hand, work exclusively in theproduction area. Although under the supervision of the productionsupervisor, their sole responsibility is to look after the proper func-tioning of the production machinery and to maintain the same.2Like the general mechanics, the line mechanics perform no produc-tion work and do not interchange with production employees. Onoccasion a production employee may assist a mechanic in performingsome particular maintenance or repair job, but does no maintenancework on his own. Production employees with the necessary qualifi-cations may bid on a maintenance job and unless fully skilled ini-tially, they are required to undergo a period of training. While it issaid that the mechanics may similarly bid on production jobs, thereare no instances of a mechanic bidding on a production job-3Mechanics because of their skills are generally higher paid than pro-duction employees, but all employees receive essentially the samefringe benefits.On the record as a whole, we are satisfied that employees engagedinmaintenance and repairpossess interestswhich are sufficientlyseparate from those of the production employees to warrant theirseparate representation. The fact that line mechanics work in pro-duction areas and on production machinery does not impair theircommunity of interest with othermaintenanceemployees.4 In the3For purposes of economy and efficiency,the Employer maintains separate maintenanceequipment for the line mechanics located near the production area.3 The record shows that since the plant was established in 1963,only one employee,V. D. Simpson,changed from a warehouse II classification to a maintenance I classificationonly to return to his original classification 4 months later.4SeeDierks Paper Company,120 NLRB 290 at 292. THE PAYMASTER CORP.123circumstances herein set forth, we believe that a separate unit ofmaintenance employees is appropriate in this case and accords withBoard policy.5Accordingly,we find that the following employees of theEmployer constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All maintenance employees employed by the Gerber ProductsCompany at its Fort Smith, Arkansas, establishment, excludingproduction employees, office clerical employees, professional em-ployees, guards, watchmen, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.']5 Sears,Roebuck and Co.,157 NLRB 32;American Cyanamid Company,131 NLRB 909.6An election eligibility list,containing the names and addresses of all the eligiblevoters,must be filed by the Employer with the Regional Director for Region 26 within7 days after the date of this Decision and Direction of Election. The Regional Directorshall make the list available to all parties to the election.No extension of time to file thislist shall be granted by the Regional Director except in extraordinary circumstances.Failure to comply with this requirement shall be grounds for setting aside the electionwhenever proper objections are filed.Excelsior Underwear Inc.,156 NLRB 1236.The Paymaster CorporationandUnited Steelworkersof America,AFL-CIO.Cases 13-CA-7.19 and 13-RC-10757.December 15,1966DECISION AND ORDEROn September 1, 1966, Trial Examiner Milton H. Janus issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision. The TrialExaminer further found that the Respondent had not engaged incertain unfair labor practices alleged in the complaint and recom-mended dismissal thereof. Thereafter, the Respondent filed excep-tions to the Decision and a supporting brief, and the General Counselfiled cross-exceptions with a supporting and reply brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicialerror wascommitted.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire record162 NLRB No. 24.